 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSierra Vista Hospital, Inc. and California Nurses'Association, affiliated with the American Nurses'Association. Case 31 -CA-5750April 22, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on November 28, 1975, byCalifornia Nurses' Association, affiliated with theAmerican Nurses' Association, herein called theUnion, and duly served on Sierra Vista Hospital,Inc., herein called Respondent, the General Counselof the National Labor Relations Board, by theActing Regional Director for Region 31, issued acomplaint and notice of hearing on October 14, 1976,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September 12,1975, following a Board election in Case 31-RC-3166 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about October 2, 1975, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On October 26, 1976, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On February 7, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 25,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause in opposition to the Motion for SummaryJudgment.Official notice is taken of the record in the representation proceedings,Case 31-RC-3166, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Elecirosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26229 NLRB No. 35Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent argues, insubstance, that (1) the Union is not a bona fide labororganization since it is subject to the influence,domination, and control of supervisors and (2) a unitlimited to registered nurses, excluding all otherprofessional employees, is inappropriate. The Gener-al Counsel asserts that, as the issues raised byRespondent have been fully litigated in the underly-ing representation case, there are no issues of factlitigable herein. We agree with the General Counsel.Review of the record herein, including that in Case31-RC-3166, discloses that, at the hearing in therepresentation proceeding, the parties litigated theissues of the Union's status as a bona fide labororganization and of the appropriateness of a unit ofregistered nurses and filed posthearing supportingbriefs. In its brief, Respondent also requested theBoard to reconsider its decision and rationale inMercy2and its relevance to Respondent. On August8, 1975, the Regional Director issued a Decision andDirection of Election in which he found, contrary toRespondent, that (1) the Union was not subject tothe influence, domination, and control of supervisorsbut was a bona fide labor organization, (2) a unitlimited to all registered nurses sought by the Unionwas appropriate although a unit of all professionalemployees was also appropriate, and (3) the questionof reconsideration of the Mercy decision should bedirected to the Board. Respondent filed a timelyrequest for review, resubmitting its posthearing brief.In its telegram of September 9, 1975, the Boarddenied the request for review on the ground that itraised no substantial issues warranting review, butadded the caveat that, if the Union were certified anddid not delegate its authority to a local autonomouschapter controlled by nonsupervisory employees, amotion to revoke certification would be entertained.The Union won the election conducted on Septem-ber 4, 1975, and thereafter on September 12, 1975,the Regional Director, in the absence of anyobjections, certified the Union as the exclusive(C.A. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the N LRA, as amended.2 Mercy Hospitals of Sacramento, Inc., 217 NLRB 765 (1975).232 SIERRA VISTA HOSPITALcollective-bargaining representative of the employeesin the appropriate registered nurses' unit.Following bargaining requests by the Union,Respondent, on October 29, 1975, filed with theBoard a motion to revoke certification, with asupporting brief, alleging that the Union failed todelegate its bargaining authority to a local autono-mous chapter controlled by nonsupervisory employ-ees. The Union filed a brief in opposition to themotion. On January 30, 1976, the Board, havingconcluded that Respondent's motion raised substan-tial issues which could best be resolved by a hearing,remanded the case to the Regional Director for thepurpose of adducing further evidence with respect tothe issues raised by the motion, particularly withrespect to a definition of the bargaining process andto the degree of participation of supervisory nurses inthe bargaining process.3Thereafter, a hearing washeld on March 29 and 30, 1976, before a HearingOfficer who, pursuant to the Board's direction,transferred the entire record to the Board for finaldetermination. Subsequently, Respondent filed asupplemental brief in support of its motion. OnAugust 31, 1976, the Board issued a Decision andOrder (225 NLRB 1086) in which it denied Respon-dent's motion to revoke certification, finding that theUnion had "effectively delegated its collective-bar-gaining authority, which it acquired by virtue of theBoard's certification here, to an autonomous localunit of nonsupervisory registered nurses, and thatsaid local is properly exercising this authority on itsown behalf."It thus appears that Respondent is attempting toraise in the instant unfair labor practice proceedingmatters which were raised and resolved in theunderlying representation case.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.3 Member Jenkins, dissenting, would have denied the motion.4 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a California corporation with anoffice and principal place of business in San LuisObispo, California, where it is engaged in theoperation of an acute general hospital. Respondent,in the course of its business operations, annuallypurchases and receives goods or services valued inexcess of $5,000 directly from suppliers locatedoutside the State of California and annually derivesgross revenues in excess of $250,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDCalifornia Nurses' Association, affiliated with theAmerican Nurses' Association, is a labor organiza-tion within the meaning of Section 2(5) of the Act.1. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All registered nurses; excluding all otheremployees, office clerical employees, guards andsupervisors as defined in the Act.2. The certificationOn September 4, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 31, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 12, 1975, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request To Bargain and Respondent'sRefusalCommencing on or about October 2, 1975, andSeptember 7, 1976, and at all times thereafter, theUnion has requested Respondent to bargain collec-tively with it as the exclusive collective-bargainingrepresentative of all the employees in the above-described unit. Commencing on or about October 2,1975, and continuing at all times thereafter to date,Respondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceOctober 2, 1975, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Sierra Vista Hospital, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. California Nurses' Association, affiliated withthe American Nurses' Association, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. All registered nurses; excluding all otheremployees, office clerical employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since September 12, 1975, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 2, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that RespondentSierra Vista Hospital, Inc., San Luis Obispo, Califor-nia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with California Nurses'Association, affiliated with the American Nurses'Association, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:234 SIERRA VISTA HOSPITALAll registered nurses; excluding all otheremployees, office clerical employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its San Luis Obispo, California, AcuteGeneral Hospital, copies of the attached noticemarked "Appendix."5Copies of said notice, onforms provided by the Regional Director for Region31 after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Califor-nia Nurses' Association, affiliated with the Amer-ican Nurses' Association, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All registered nurses; excluding all otheremployees, office clerical employees, guardsand supervisors as defined in the Act.SIERRA VISTA HOSPITAL,INC.235